Name: Commission Implementing Decision (EU) 2016/2011 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2016) 7508) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  Europe;  regions of EU Member States;  agricultural policy
 Date Published: 2016-11-17

 17.11.2016 EN Official Journal of the European Union L 310/73 COMMISSION IMPLEMENTING DECISION (EU) 2016/2011 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2016) 7508) (Only the German text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Although avian influenza is mainly found in birds, humans have also been infected with the causative virus occasionally and under certain circumstances. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent spreads to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live poultry or other captive birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Germany notified the Commission of several outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on its territory where poultry or other captive birds are kept and it took the measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined the measures taken by Germany in accordance with Directive 2005/94/EC and it is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority in that Member State, are at sufficient distance to any holding where an outbreak has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Germany, the protection and surveillance zones established in that Member State. (8) Accordingly, the protection and surveillance zones in Germany, where the measures provided for in Directive 2005/94/EC are applied, should be described in the Annex to this Decision and the duration of that regionalisation should be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Germany shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 December 2016. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 16 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC DE Germany Area comprising: Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel. Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder. Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e. 5.12.2016 17498 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  Kowall In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshofk  GroÃ  Kieshof Ausbauk  Klein Kieshof 5.12.2016 18519 In der Gemeinde Sundhagen  der Ortsteil Jager. 5.12.2016 PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC DE Germany Area comprising: Kreis Schleswig-Flensburg: Entlang der Ã ¤uÃ eren Gemeindegrenze Schleswig, weiter auf Ã ¤uÃ ere Gemeindegrenze LÃ ¼rschau, weiter auf Ã ¤uÃ ere Gemeindegrenze Idstedt, weiter auf Ã ¤uÃ ere Gemeindegrenze Stolk, weiter auf Ã ¤uÃ ere Gemeindegrenze Klappholz, weiter auf Ã ¤uÃ ere Gemeindegrenze Havetoft, weiter auf obere Gemeindegrenze Mittelangeln, weiter auf obere Gemeindegrenze Mohrkirch, weiter auf Ã ¤uÃ ere Gemeindegrenze Saustrup, weiter auf Ã ¤uÃ ere Gemeindegrenze Wagersrott, weiter auf Ã ¤uÃ ere Gemeindegrenze Dollrottfeld, weiter auf Ã ¤uÃ ere Gemeindegrenze Boren bis zur Kreisgrenze, an der Kreisgrenze entlang bis. Kreis Rendsburg-EckernfÃ ¶rde: Gemeinde Kosel: gesamtes Gemeindegebiet. Gemeinde Rieseby Amtsgrenze Rieseby, sÃ ¼dlich weiter Amtsgrenze Kosel entlang bis Kreisgrenze. Kreis Schleswig-Flensburg: SÃ ¼dlich an der Gemeindegrenze Borwedel entlang, weiter auf unterer Gemeindegrenze Fahrdorf bis zur Gemeindegrenze Schleswig. Stadt LÃ ¼beck: Von der Kreisgrenze Ã ¼ber den Wasserweg durch den Petroleumhafen, weiter durch die Trave, VerlÃ ¤ngerung des Sandbergs, die B75 queren Richtung Heiligen-Geist Kamp, weiter Ã ¼ber die ArnimstraÃ e und EdelsteinstraÃ e, Ã ¼ber Heiweg Richtung Wesloer Tannen bzw. Brandenbaumer Tannen, die Landesgrenze entlang, die LandstraÃ e Ã ¼berqueren, am Wasser entlang bis zur Kreisgrenze zu Ostholstein, die Kreisgrenze entlang zum Petroleumhafen Kreis Ostholstein: Die Gemeinden Ratekau, Bad Schwartau und Timmendorfer Strand sowie der nachfolgend beschriebene Bereich der Gemeinde Scharbeutz: Dem StraÃ enverlauf der L 102 ab der StraÃ e BÃ ¶velstredder folgend bis zur B76, der BundestraÃ e bis zur Wasserlinie folgend, weiter bis zur Gemeindegrenze Timmendorfer Strand. 14.12.2016 23923 In der Gemeinde Selmsdorf die Orte und Ortsteile  Hof Selmsdorf  Selmsdorf  Lauen  SÃ ¼lsdorf  Teschow  Zarnewanz, In der Gemeinde LÃ ¼dersdorf der Ort  Palingen In der Gemeinde SchÃ ¶nberg der Ort  Kleinfeld 14.12.2016 23942 In der Gemeinde Dassow die Orte und Ortsteile  Barendorf  Benckendorf 14.12.2016 17498 Die Gemeinde Neuenkirchen mit den Ortsteilen  Neuenkirchen,  Oldenhagen,  Wampen. In der Gemeinde Wackerow die Ortsteile Wackerow,  Dreizehnhausen,  GroÃ  Petershagen,  Immenhorst,  Jarmshagen,  Klein Petershagen,  Steffenshagen. In der Gemeinde Hinrichshagen die Ortsteile  Hinrichshagen,  Feldsiedlung,  Heimsiedlung,  Chausseesiedlung,  Hinrichshagen Hof I und II, Neu  Ungnade. 14.12.2016 17489 In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt,  Fleischervorstadt,  Industriegebiet,  Innenstadt,  NÃ ¶rdliche MÃ ¼hlenvorstadt,  Obstbaumsiedlung,  Ostseeviertel,  SchÃ ¶nwalde II,  Stadtrandsiedlung,  Steinbeckervorstadt,  sÃ ¼dliche MÃ ¼hlenstadt,  SchÃ ¶nwalde I,  SÃ ¼dstadt. 14.12.2016 17941 In der Hansestadt Greifswald die Stadtteile  Friedrichshagen,  Ladebow 14.12.2016 17493 In der Hansestadt Greifswald die Stadtteile  Insel Koos,  Ostseeviertel,  Riems. 14.12.2016 18516 In der Gemeinde SÃ ¼derholz die Ortsteile  Griebenow,  Dreizehnhausen,  Kreutzmannshagen,  Willershusen. 14.12.2016 18519 In der Gemeinde Sundhagen die Ortsteile  Horst,  Wendorf,  Gerdeswalde,  Segebadenhau,  Wilmshagen,  Wilmshagen Siedlung,  Mannhagen,  Jeeser,  Jeeser Hof,  Kirchdorf,  DÃ ¶mitzow,  Reinkenhagen,  Miltzow,  Klein Miltzow,  Hankenhagen,  Oberhinrichshagen,  Reinberg,  Stahlbrode,  Falkenhagen,  Tremt. 14.12.2016 18574 In der Gemeinde Garz  auf der Halbinsel Zudar ein Uferstreifen von 500 m Breite Ã ¶stlich von Glewitz zwischen FÃ ¤hranleger und Palmer Ort. 14.12.2016 Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel. Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder. Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e. 6.12.2016-14.12.2016 17498 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  Kowall In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshofk  GroÃ  Kieshof Ausbauk  Klein Kieshof 6.12.2016-14.12.2016 18519 In der Gemeinde Sundhagen  der Ortsteil Jager. 6.12.2016-14.12.2016